DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Amendment received 11/02/21 was entered into the record.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guide unit that is provided slidably… with a height… being adjustable (of claim 6), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 8 recites, “the guide is configured to form a space between the discharged sheet and the guide located on an upstream side of the guide, and a space between the discharged sheet and the guide located on a downstream side of the guide, by the discharged sheet being guided by the guide.”  This claim is not understood. The Examiner cannot ascertain the structure that is being limited by this claim, nor how the guide can be configured to form a space between the discharged sheet and the guide.  The Examiner considers this claim as requiring the guide and the discharged sheet to be separate components such that a space can be arranged between the two.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



 	Regarding claim 1, Yamada disclosed a discharge unit (28) that loads a sheet to be discharged thereon along a loading surface (including 7), the loading surface being provided at a predetermined first inclination angle with respect to a discharge direction, so that a top of a discharged sheet comes into contact with the loading surface, the discharge unit comprising: 
 	a guide (11, 12) provided on the loading surface at a second inclination angle with respect to the loading surface, so as to partially lift up the loaded sheet from the loading surface (Figures 1 and 2),
	wherein the discharged sheet could reach the guide after the top of the discharged sheet comes into contact with the loading surface.  See MPEP 2114 which states that while features of an apparatus may be recited either structurally or functionally, apparatus claims cover what a device is, not what a device does.  Therefore, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  
 	Regarding claim 2, Yamada disclosed the guide is provided at a central position in a direction orthogonal to the discharge direction on the loading surface (see Figure 2).
 	Regarding claim 3, Yamada disclosed the guide is provided on the loading surface on a downstream side of a position where a top of the discharged sheet comes 
 	Regarding claim 4, Yamada disclosed the loading surface and the guide are provided in such a manner that a sum of a discharge angle for discharging the sheet, the first inclination angle, and the second inclination angle becomes such an angle that the sheet does not roll back (see at least Figure 4, and MPEP 2115).  
  	Regarding claim 5, Yamada disclosed each of the first inclination angle and the second inclination angle is an angle such that a sheet is not deformed by a contact with the loading surface (see at least Figure 4 and MPEP 2115).
 	Regarding claim 6, the guide unit is 12 and 7a instead of 11a.  Thus, Yamada disclosed the guide unit is provided slidably in the discharge direction of the sheet along the loading surface, with a height from the loading surface being adjustable (compare Figures 4 and 5).
 	Regarding claim 7, Yamada disclosed the guide is provided on the loading surface so that a second sheet can contact the loaded sheet only at a contact area that extends along the guide, when the second sheet is being discharged. See MPEP 2114 as discussed above.  
 	Regarding claim 8, Yamada disclosed the guide is configured to form a space between the discharged sheet and the guide located on an upstream side of the guide, and a space between the discharged sheet and the guide located on a downstream side of the guide, by the discharged sheet being guided by the guide (Figures 1 and 2).

Response to Arguments
Applicant's arguments filed 11/02/21 have been fully considered but they are not persuasive.
With regard to the drawings objection, claim 6 recited that the guide is provided slidably… with a height… being adjustable. The Examiner indicated that the drawings did not illustrate any structural detail essential for proper understanding of the claim. 
In the amendment received 11/02/21, Applicant submitted an amendment to the drawings that essentially labels a parallel direction and perpendicular direction to the loading surface as S and AH, respectively. This does not provide the requisite structural detail that is required to be shown by the drawings.  It has been held that any structural detail that is of sufficient importance to be described should be shown in the drawing.  See MPEP 608.02(d).  The drawings, even as amended, fail to illustrate a guide unit that is provided slidably, nor one with a height that is adjustable – both of which are features of the invention specified in claim 6.  Accordingly, the objection to the drawings is maintained.
Applicant amended claim 1 adding that the discharged sheet reaches the guide after the top of the discharged sheet comes into contact with the loading surface.
 	As stated above, Yamada disclosed all the structural limitations of the claimed apparatus.  MPEP 2114 states that while features of an apparatus may be recited either structurally or functionally, apparatus claims cover what a device is, not what a device does.  Therefore, claim 1 as amended, which contains a recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the apparatus of Yamada since the apparatus of Yamada teaches all the structural limitations of the claim.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653